DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on December 23, 2020.  These drawings are accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 19 and 20 include alternate expressions that are considered to be unclear.  Alternate expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims.  One acceptable form of alternative expression, or Markush group, recites members as being “selected from the group consisting of A, B, or C.”  See Ex parte Markush, 1925 C.D. 126 (Comm’r5 Pat. 1925).  (See MPEP 2173.05(h))

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-11, 13-15, and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Freemark et al. (US 2006/0243033, Freemark).

Regarding claim 1:  Freemark discloses a method Abstract for performing downhole in-situ phase behavior measurements of formation fluid F collected in a wellbore 14 extending from a surface end to a terminal end Fig 3, 4, the method comprising:
obtaining formation fluid F from a sampling location in the wellbore Fig 3, 4, [0046];
pumping via 64(left) – Fig 4 and Fig 3 a first portion of the formation fluid along a first flowpath 60(left) – Fig 4 and Fig 3;
pumping via 64(right) – Fig 4 and Fig 3 a second portion of the formation fluid along a second flowpath 60(right) – Fig 4 and Fig 3;
isolating via 70, 72 – Fig 3 the first portion of the formation fluid along the first flowpath while continuing to pump formation fluid along the second flowpath [0055];
changing a physical condition of the isolated first portion over a time interval “step-wise” – [0059] while continuing to pump formation fluid along the second flowpath [0059], [0060];
measuring via sensor 66 – Fig 3, 4 at least one fluid property of the first portion while changing the physical condition to obtain at least two measurements of the fluid property over the time interval [0059]-[0063], and
determining at least one phase behavior property of the formation fluid from the at least two measurements [0061].

Regarding claim 2:  Wherein changing the physical condition comprises changing pressure on the first fluid portion [0059], [0060].

Regarding claim 4:  Wherein changing the physical condition comprises increasing the pressure on the first fluid portion over the time interval “step-wise” – [0059], [0060], and measuring the fluid property at a first time and a second time [0059]-[0063] – measured continuously thus would be measured at a plurality of times.

Regarding claim 5:  Wherein changing the physical condition comprises decreasing the pressure on the first fluid portion over the time interval [0059], [0060], and measuring the fluid property at a first time and a second time [0059]-[0063], [0068].

Regarding claim 6:  Wherein pumping the first portion of the formation fluid along the first flowpath comprises pumping the first portion along the flowpath in a first direction Fig 5A; and then pumping the first portion of the formation fluid along the flowpath in a second direction Fig 5B.

Regarding claim 7:  Wherein pumping in the first direction comprises pumping the first portion along the first flowpath from a first end of the flowpath towards a second end of the flowpath Fig 5A; and wherein pumping in the second direction comprises pumping the first portion along the first flowpath from the second end of the flowpath towards the first end of the flowpath Fig 5B.

Regarding claim 8:  Wherein pumping the first portion of the formation fluid along the first flowpath comprises pumping the first portion along the first fluid path towards an open first flowpath valve 70 disposed along the first flowpath; the method further comprising:
closing the first flowpath valve to isolate the first portion [0055];
continuing to pump the first portion until a predetermined pressure on the first portion is reached [0059], [0060], [0071], [0080];
bleeding down the pressure on the first portion decreasing the pressure – [0059], [0060]; and
measuring the fluid property as the pressure on the first portion is bled down [0059]-[0063], [0068].

Regarding claim 9:  Wherein bleeding down comprises pumping the first portion from the first flowpath [0066], [0068].

Regarding claim 10:  Wherein pumping the first portion from the first flowpath comprises pumping the first portion into an annulus within the wellbore [0066].

Regarding claim 11:  Wherein changing the physical condition of the isolated first portion comprises continuing to pump the first portion until a predetermined pressure on the first portion is reached [0062] – “predetermined manner”; bleeding down the pressure on the first portion decreasing pressure – [0066], [0068]; and measuring the fluid property as the pressure on the first portion is bled down [0065], [0068].

Regarding claim 13:  Freemark discloses a downhole PVT tool 10 for performing phase behavior measurements in a wellbore 14, Abstract, the downhole PVT tool having a first tool end and a second tool end Fig 1-4, comprising:
an intake mandrel 18 having an intake mandrel body Fig 3, 4 with a port mechanism 46 disposed along the intake mandrel body Fig 3, 4;
a first flowpath 60(left) – Fig 4 and Fig 3 formed within one or more tool segments, the first flowpath having a first end and a second end Fig 3, 4, with the first end of the first flowpath fluidically coupled to the port mechanism Fig 3, 4; 
at least one exit valve 74 disposed along the first flowpath;
a first pump 64(left) – Fig 4 and Fig 3 fluidically coupled to the first flowpath Fig 3, 4;
a second flowpath 60(right) – Fig 4 and Fig 3 formed within one or more tool segments, the second flowpath having a first end and a second end Fig 3, 4, with the first end of the second flowpath fluidically coupled to the port mechanism Fig 3, 4;
a second pump 64(right) – Fig 4 and Fig 3 fluidically coupled to the second flowpath Fig 3, 4; and
at least one primary sensor system 66(left) – Fig 4 and Fig 3 disposed along the first flowpath between the second pump and the second end of the first flowpath.

Regarding claim 14:  The system further comprising at least one secondary sensor system 66(right) – Fig 4 and Fig 3 disposed along the second flowpath.

Regarding claim 15:  Wherein the first pump is a reversible pump [0059], and wherein the port mechanism is an arm with a suction pad 36 attached thereto, at least one of the flowpaths extending through the arm to the suction pad via 46.

Regarding claims 17 and 19:  Wherein the at least one primary sensor system comprises a sensor selected from the group consisting of a pressure sensor [0061], a temperature sensor [0061], a density sensor [0061], a flow rate sensor, composition sensor, an optical sensor [0058], a capacitance sensor, a resistivity sensor, a sonic sensor, an ultrasonic sensor, a chromatometer, and microfluidic sensor.

Regarding claim 18:  Freemark discloses a method Abstract for performing downhole in-situ phase behavior measurements of formation fluid F collected in a wellbore 14 extending from a surface end to a terminal end, the method comprising:
engaging the formation with a probe 18 at a sampling location within a wellbore Fig 1-4;
drawing formation fluid from the formation through the probe [0046]; 
pumping the formation fluid from the probe to a first flowpath 60(left) – Fig 4 and Fig 3 via a first pump 64(left) – Fig 4 and Fig 3;
isolating the formation fluid located in the first flowpath [0055], [0071];
increasing pressure on the isolated formation fluid utilizing the first pump and then decreasing the pressure on the isolated formation fluid [0059]-[0063], [0068];
simultaneously as the pressure on the isolated formation fluid is increased utilizing the first pump, utilizing a second pump 64(right) – Fig 4 and Fig 3 to pump formation fluid from the probe along a second flowpath 60(right) – Fig 4 and Fig 3, [0071];
measuring at least one fluid property of the formation fluid of the first flowpath over a time interval as the pressure on the formation fluid in the first flowpath is decreased [0068]; and
determining at least one phase behavior property from the at least one measured fluid property [0061], [0068].

Regarding claim 20:  Wherein the at least one phase behavior property determined is one of fluid fraction, compressibility, viscosity [0061], and gas-oil-ratio (GOR) measurement.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freemark in view of Milkovisch et al. (US 2018/0175873, Milkovisch).

Freemark discloses that the step of determining at least one phase behavior property comprises measuring contaminant concentration and a physical property of a first formation fluid sample within 46 – [0017], [0080], Fig 7 and measuring a contaminant concentration and the physical property of a second formation fluid sample  within 232 – [0017], [0080], Fig 7 with a different concertation.
Freemark fails to disclose estimating the impact of the contaminant concentration on the measured physical property.
Milkovisch discloses a downhole PVT tool similar to that of Freemark.  Milkovisch further discloses that the physical properties of the formation fluid are a function of the contamination level in the fluid [0141]-[0145].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, that the contamination concentration in the fluid samples affect the physical properties of the fluid as taught by Milkovisch as it is well known that physical properties are a function of and correspond to the contamination levels in the fluid [0143].
	
Allowable Subject Matter
Claims 3 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 3:  The prior art of record fails to disclose that a first portion of the formation fluid is pumped through a first flowpath in an uphole direction towards the surface and that a second portion of the formation fluid is pumped through a second flowpath is pumped in a downhole direction as recited in the claimed method.  

Regarding claim 16:  The prior art of record fails to disclose or suggest that the first flowpath extends from the intake mandrel towards the first tool end and the second flowpath extends from the intake mandrel towards the second tool end as recited in the claimed combination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
8/17/2022